Exhibit Conference Call Speech Q1 2009 Good morning. I’m Dan O’Brien, CEO of Flexible Solutions. Safe Harbor provision: The Private Securities Litigation Reform Act of 1995 provides a "Safe Harbor" for forward-looking statements. Certain of the statements contained herein, which are not historical facts, are forward looking statement with respect to events, the occurrence of which involve risks and uncertainties. These forward-looking statements may be impacted, either positively or negatively, by various factors. Information concerning potential factors that could affect the company is detailed from time to time in the company's reports filed with the Securities and Exchange Commission. Welcome to the FSI conference call for first quarter 2009. Before we go through the numbers, I’d like to speak about where we are in our major projects and what we see looking forward. The global economic slowdown continues, as the media informs us daily. This continues to affect FSI in each of its divisions and market segments. However, despite continued inventory reduction and more aggressive just in time ordering from our customers, we still managed strong revenue and positive operating cash flow in Q1. Reduced volumes prevented us from selling all the high cost raw materials we converted into finished goods at the end of 2008 and resulted in higher than predicted Cost of Goods Sold. This pressure on margins finally relaxed in the second half of the quarter. Our sugar to aspartic acid plant in Alberta is much closer to completion. The steam permit we were waiting for has been issued and we are confident that it will begin commercial operation in Sept to coincide with the earliest possible availability of sugar beet juice from the 2009 crop. Production from the Alberta plant will allow FSI to supply the only renewably-based poly-aspartic acid in the world.
